
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


ALLOS THERAPEUTICS, INC.

2008 EQUITY INCENTIVE PLAN, AS AMENDED

1.    GENERAL.    

        (a)    Definitions.    Capitalized terms used in the Plan are defined in
Section 13.

        (b)    Successor and Continuation of Prior Plans.    The Plan is
intended as the successor to and continuation of the Company's 2006 Inducement
Award Plan, 2002 Broad Based Equity Incentive Plan and 2000 Stock Incentive
Compensation Plan (the "Prior Plans"). Following the Effective Date, no
additional stock awards shall be granted under the Prior Plans. On the Effective
Date, all outstanding stock awards granted under the Prior Plans shall be deemed
to be Stock Awards granted pursuant to the Plan (including, without limitation,
for purposes of Section 3 hereunder), but shall remain subject to the terms of
the Prior Plans with respect to which they were originally granted. All Stock
Awards granted subsequent to the Effective Date shall be subject to the terms of
this Plan.

        (c)    Eligible Stock Award Recipients.    The persons eligible to
receive Stock Awards are Employees, Directors and Consultants.

        (d)    Available Stock Awards.    The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards,
(v) Stock Appreciation Rights, (vi) Performance Stock Awards, and (vii) Other
Stock Awards.

        (e)    Purpose.    The Company's compensation program is designed to
attract, retain and motivate talented employees to achieve the Company's
business objectives and create long-term stockholder value. As part of the
compensation program, the Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Stock Awards as
set forth in Section 1(c), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate, and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock
Awards.

2.    ADMINISTRATION.    

        (a)    Administration by Board.    The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(c).

        (b)    Powers of Board.    The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

          (i)  To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Stock Awards; (B) when and how each Stock Award
shall be granted; (C) what type or combination of types of Stock Award shall be
granted; (D) the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; and (E) the number of
shares of Common Stock with respect to which a Stock Award shall be granted to
each such person.

         (ii)  To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan or Stock Award fully effective.

1

--------------------------------------------------------------------------------



       (iii)  To settle all controversies regarding the Plan and Stock Awards
granted under it.

        (iv)  To accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

         (v)  To effect, at any time and from time to time, with the consent of
any adversely affected Participant, (1) the reduction of the exercise price of
any outstanding Option or the strike price of any outstanding Stock Appreciation
Right; (2) the cancellation of any outstanding Option or Stock Appreciation
Right and the grant in substitution therefor of (a) a new Option or Stock
Appreciation Right under the Plan or another equity plan of the Company covering
the same or different number of shares of Common Stock, (b) a Restricted Stock
Award, (c) a Restricted Stock Unit Award, (d) an Other Stock Award, (e) cash,
and/or (f) other valuable consideration as determined by the Board in its sole
discretion; or (3) any other action that is treated as a repricing under
generally accepted accounting principles. Notwithstanding the foregoing, the
Board may not take any of the foregoing actions without the prior approval of
the Company's stockholders.

        (vi)  To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

       (vii)  To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 9(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive Stock Awards under the Plan, (iii) materially increases the
benefits accruing to Participants under the Plan or materially reduces the price
at which shares of Common Stock may be issued or purchased under the Plan,
(iv) materially extends the term of the Plan, or (v) expands the types of Stock
Awards available for issuance under the Plan, but in each of (i) through
(v) only to the extent required by applicable law or listing requirements.
Except as provided above, rights under any Stock Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.

      (viii)  To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (i) Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees,
(ii) Section 422 of the Code regarding Incentive Stock Options, or
(iii) Rule 16b-3.

        (ix)  To approve forms of Stock Award Agreements for use under the Plan
and to amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable than previously provided
in the Stock Award Agreement, subject to any specified limits in the Plan that
are not subject to Board discretion; provided however, that, the rights under
any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing. Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, the Board may amend the terms of any one
or more Stock Awards without the affected Participant's consent if necessary to
maintain the qualified status of the Stock Award as an Incentive Stock

2

--------------------------------------------------------------------------------






Option or to bring the Stock Award into compliance with Section 409A of the Code
and the related guidance thereunder.

         (x)  Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Stock Awards.

        (xi)  To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

        (c)    Delegation to Committee.    

          (i)  General.    The Board may delegate some or all of the
administration of the Plan to a Committee or Committees. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in the Plan to the Board shall thereafter
be to the Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

         (ii)  Section 162(m) and Rule 16b-3 Compliance.    In the sole
discretion of the Board, the Committee may consist solely of two or more Outside
Directors, in accordance with Section 162(m) of the Code, or solely of two or
more Non-Employee Directors, in accordance with Rule 16b-3. In addition, the
Board or the Committee, in its sole discretion, may (A) delegate to a Committee
who need not be Outside Directors the authority to grant Stock Awards to
eligible persons who are either (I) not then Covered Employees and are not
expected to be Covered Employees at the time of recognition of income resulting
from such Stock Award, or (II) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (B) delegate to a Committee
who need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.

        (d)    Delegation to Officers.    The Board may delegate to one or more
Officers the authority to do one or both of the following (i) designate Officers
and Employees of the Company or any of its Subsidiaries to be recipients of
Options (and, to the extent permitted by Delaware law, other Stock Awards) and
the terms thereof, and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such Officers and Employees; provided,
however, that the Board resolutions regarding such delegation shall specify the
total number of shares of Common Stock that may be subject to the Stock Awards
granted by such Officers and that such Officer may not grant a Stock Award to
himself or herself. Notwithstanding anything to the contrary in this
Section 2(d), the Board may not delegate to an Officer authority to determine
the Fair Market Value of the Common Stock pursuant to Section 13(u)(iii) below.

        (e)    Effect of Board's Decision.    All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

3.    SHARES SUBJECT TO THE PLAN.    

        (a)    Share Reserve.    Subject to the provisions of Sections 1(b) and
9(a) hereof, the aggregate number of shares of Common Stock that may be issued
pursuant to Stock Awards under the Plan shall not exceed 25,800,843 shares,
provided that (1) all stock awards granted pursuant to the Prior Plans

3

--------------------------------------------------------------------------------




between April 15, 2008 and the Effective Date, other than stock options and
stock appreciation rights granted with an exercise price of at least 100% of
such stock award's fair market value on the date of grant, will reduce the
number of shares available for issuance under the Plan by 1.35 shares per share
granted pursuant to the stock award, and (2) all Stock Awards granted pursuant
to the Plan on or after the Effective Date, other than Options and Stock
Appreciation Rights granted with an exercise price of at least 100% of such
Stock Award's fair market value on the date of grant, will reduce the number of
shares available for issuance under the Plan by 1.35 shares per share granted
pursuant to the Stock Award. Shares may be issued in connection with a merger or
acquisition as permitted by NASDAQ Rule 5635(c)(3) or, if applicable, NYSE
Listed Company Manual Section 303A.08, or AMEX Company Guide Section 711 and
such issuance shall not reduce the number of shares available for issuance under
the Plan.

        (b)    Reversion of Shares to the Share Reserve.    If any (i) Stock
Award shall for any reason expire or otherwise terminate, in whole or in part,
without having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
for the vesting of such shares, (iii) Stock Award is settled in cash, or
(iv) shares of Common Stock are cancelled in accordance with the cancellation
and regrant provisions of Section 2(b)(v), then the shares of Common Stock not
issued under such Stock Award, or forfeited to or repurchased by the Company,
shall revert to and again become available for issuance under the Plan. However,
if any shares subject to a Stock Award are not delivered to a Participant
because such shares are withheld for the payment of taxes or the Stock Award is
exercised through a reduction of shares subject to the Stock Award (i.e., "net
exercised") or an appreciation distribution in respect of a Stock Appreciation
right is paid in shares of Common Stock, the number of shares subject to the
Stock Award that are not delivered to the Participant shall be counted as shares
granted under the Plan and shall not be available for subsequent issuance under
the Plan. If the exercise price of any Stock Award is satisfied by tendering
shares of Common Stock held by the Participant (either by actual delivery or
attestation), then the number of shares so tendered shall not remain available
for issuance under the Plan. Any share of Common Stock that (1) reverts to and
again becomes available for issuance under the Plan pursuant to clauses (i)
through (iv) of the first sentence of this Section 3(b) and (2) prior to such
reversion was granted pursuant to a Stock Award that reduced the number of
shares available for issuance under the Plan by 1.35 shares per share granted
pursuant to such Stock Award, shall cause the number of shares of Common Stock
available for issuance under the Plan to increase by 1.35 shares upon such
reversion. Further, any share of Common Stock that (A) reverts to and again
becomes available for issuance under any of the Prior Plans between April 15,
2008 and the Effective Date and (B) prior to such reversion was granted pursuant
to a stock award made under any of the Prior Plans between April 15, 2008 and
the Effective Date that reduced the number of shares available for issuance
under the Plan by 1.35 shares per share granted pursuant to such stock award,
shall cause the number of shares of Common Stock available for issuance under
the Plan to increase by 1.35 shares upon such reversion.

        (c)    Incentive Stock Option Limit.    Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options shall not exceed ten million (10,000,000) shares.

        (d)    Source of Shares.    The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market.

4.    ELIGIBILITY.    

        (a)    Eligibility for Specific Stock Awards.    Incentive Stock Options
may be granted only to employees of the Company or a "parent corporation" or
"subsidiary corporation" thereof (as such

4

--------------------------------------------------------------------------------



terms are defined in Sections 424(e) and 424(f) of the Code). Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants.

        (b)    Ten Percent Stockholders.    A Ten Percent Stockholder shall not
be granted an Incentive Stock Option unless the exercise price of such Option is
at least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

        (c)    Section 162(m) Limitation.    Subject to the provisions of
Section 9(a) relating to Capitalization Adjustments, at such time as the Company
may be subject to the applicable provisions of Section 162(m) of the Code, no
Employee shall be eligible to be granted during any calendar year Stock Awards
whose value is determined by reference to an increase over an exercise or strike
price of at least one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date the Stock Award is granted covering more than two
million five hundred thousand (2,500,000) shares of Common Stock.

        (d)    Consultants.    A Consultant shall be eligible for the grant of a
Stock Award only if, at the time of grant, a Form S-8 Registration Statement
under the Securities Act ("Form S-8") is available to register either the offer
or the sale of the Company's securities to such Consultant.

5.    OPTION PROVISIONS.    

        Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement shall conform to (through incorporation of provisions hereof by
reference in the Option Agreement or otherwise) the substance of each of the
following provisions:

        (a)    Term.    Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

        (b)    Exercise Price.    Subject to the provisions of Section 4(b)
regarding Ten Percent Stockholders, the exercise price of each Option shall be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option on the date the Option is granted. Notwithstanding
the foregoing, an Option may be granted with an exercise price lower than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option if such Option is granted pursuant to an assumption or substitution
for another option in a manner consistent with the provisions of Section 424(a)
of the Code (whether or not such options are Incentive Stock Options).

        (c)    Consideration.    The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment. The methods of payment permitted by this Section 5(c) are:

          (i)  by cash, check, bank draft or money order payable to the Company;

5

--------------------------------------------------------------------------------



         (ii)  pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

       (iii)  by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

        (iv)  by a "net exercise" arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, the Company shall accept a cash or
other payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the "net exercise," (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or

         (v)  in any other form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

        (d)    Transferability of Options.    The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine. In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

          (i)  Restrictions on Transfer.    An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner that is not prohibited by applicable tax and
securities laws upon the Optionholder's request; provided, further, except as
explicitly provided in this Section 5(d), in no instance shall the Board permit
transfer of an Option for consideration.

         (ii)  Domestic Relations Orders.    Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that if an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

       (iii)  Beneficiary Designation.    Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company and any broker designated
by the Company to effect Option exercises, designate a third party who, in the
event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option. In the absence of such a designation, the executor or administrator
of the Optionholder's estate shall be entitled to exercise the Option.

        (e)    Vesting of Options Generally.    The total number of shares of
Common Stock subject to an Option may vest and therefore become exercisable in
periodic installments that may or may not be equal. The Option may be subject to
such other terms and conditions on the time or times when it may or may not be
exercised (which may be based on the satisfaction of Performance Goals or other
criteria) as the Board may deem appropriate. The vesting provisions of
individual Options may vary. The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

        (f)    Termination of Continuous Service.    In the event that an
Optionholder's Continuous Service terminates (other than upon the Optionholder's
death or Disability), the Optionholder may exercise his

6

--------------------------------------------------------------------------------




or her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder's Continuous Service (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination
of Continuous Service, the Optionholder does not exercise his or her Option
within the time specified herein or in the Option Agreement (as applicable), the
Option shall terminate.

        (g)    Extension of Termination Date.    An Optionholder's Option
Agreement may provide that if the exercise of the Option following the
termination of the Optionholder's Continuous Service (other than upon the
Optionholder's death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the Optionholder's Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement.

        (h)    Disability of Optionholder.    In the event that an
Optionholder's Continuous Service terminates as a result of the Optionholder's
Disability, the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination of Continuous Service), but only within such period of time ending
on the earlier of (i) the date twelve (12) months following such termination of
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination of Continuous Service, the Optionholder
does not exercise his or her Option within the time specified herein or in the
Option Agreement (as applicable), the Option shall terminate.

        (i)    Death of Optionholder.    In the event that (i) an Optionholder's
Continuous Service terminates as a result of the Optionholder's death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder's Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder's estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder's death, but only within the period ending on the
earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder's death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.

        (j)    Non-Exempt Employees.    No Option granted to an Employee who is
a non-exempt employee for purposes of the Fair Labor Standards Act shall be
first exercisable for any shares of Common Stock until at least six months
following the date of grant of the Option. The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option will be exempt from his or her regular
rate of pay.

6.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.    

        (a)    Restricted Stock Awards.    Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. To the extent consistent with the Company's Bylaws, at
the Board's election, shares of Common Stock may be (x) held in book entry form
(subject to the Company's instructions until any restrictions relating to the
Restricted Stock Award lapse); or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board.
The terms and conditions of Restricted Stock Award

7

--------------------------------------------------------------------------------




Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical, provided,
however, that each Restricted Stock Award Agreement shall conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

          (i)  Consideration.    A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company; (B) past or future services actually or to be rendered to the Company
or an Affiliate; or (C) any other form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.

         (ii)  Vesting.    Shares of Common Stock awarded under a Restricted
Stock Award Agreement may be subject to forfeiture to the Company in accordance
with a vesting schedule to be determined by the Board, or may be granted with no
forfeiture or other vesting restrictions.

       (iii)  Termination of Participant's Continuous Service.    In the event a
Participant's Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

        (iv)  Transferability.    Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

        (b)    Restricted Stock Unit Awards.    Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical,
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the agreement
or otherwise) the substance of each of the following provisions:

          (i)  Consideration.    At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

         (ii)  Vesting.    At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate, or may impose no such restrictions (subject to clause vii below).

       (iii)  Payment.    A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

        (iv)  Additional Restrictions.    At the time of the grant of a
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

8

--------------------------------------------------------------------------------





         (v)  Dividend Equivalents.    Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement. At the sole discretion of the Board, such dividend equivalents may be
converted into additional shares of Common Stock covered by the Restricted Stock
Unit Award in such manner as determined by the Board. Any additional shares
covered by the Restricted Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Restricted Stock Unit Award Agreement to which they relate.

        (vi)  Termination of Participant's Continuous Service.    Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant's termination of Continuous Service.

       (vii)  Compliance with Section 409A of the Code.    Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is not exempt from the requirements of Section 409A
of the Code shall incorporate terms and conditions necessary to avoid the
consequences of Section 409A(a)(1) of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Restricted Stock Unit Award
Agreement evidencing such Restricted Stock Unit Award.

        (c)    Stock Appreciation Rights.    Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards. The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall conform to (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

          (i)  Term.    No Stock Appreciation Right shall be exercisable after
the expiration of ten (10) years from the date of its grant or such shorter
period specified in the Stock Appreciation Right Agreement.

         (ii)  Strike Price.    Each Stock Appreciation Right will be
denominated in shares of Common Stock equivalents. The strike price of each
Stock Appreciation Right shall not be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock equivalents subject to the Stock
Appreciation Right on the date of grant.

       (iii)  Calculation of Appreciation.    The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of share of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price.

        (iv)  Vesting.    At the time of the grant of a Stock Appreciation
Right, the Board may impose such restrictions or conditions to the vesting of
such Stock Appreciation Right as it, in its sole discretion, deems appropriate.

         (v)  Exercise.    To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

9

--------------------------------------------------------------------------------



        (vi)  Payment.    The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

       (vii)  Termination of Continuous Service.    In the event that a
Participant's Continuous Service terminates, the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination of
Continuous Service) but only within such period of time ending on the earlier of
(A) the date three (3) months following the termination of the Participant's
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement), or (B) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after termination of Continuous Service, the Participant does not exercise his
or her Stock Appreciation Right within the time specified herein or in the Stock
Appreciation Right Agreement (as applicable), the Stock Appreciation Right shall
terminate.

      (viii)  Compliance with Section 409A of the Code.    Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall incorporate terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1) of the Code. Such restrictions, if any, shall be
determined by the Board and contained in the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

        (d)    Performance Stock Awards.    A Performance Stock Award is either
a Restricted Stock Award or Restricted Stock Unit Award that may be granted or
may vest based upon the attainment during a Performance Period of certain
Performance Goals. A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion. The maximum benefit to be received by any Participant in a calendar
year attributable to Performance Stock Awards described in this Section 6(d)
shall not exceed the value of two million five hundred thousand (2,500,000)
shares of Common Stock. In addition, to the extent permitted by applicable law
and the applicable Award Agreement, the Board may determine that cash may be
used in payment of Performance Stock Awards.

        (e)    Other Stock Awards.    Other forms of Stock Awards valued in
whole or in part by reference to, or otherwise based on, Common Stock may be
granted either alone or in addition to Stock Awards provided for under Section 5
and the preceding provisions of this Section 6. Subject to the provisions of the
Plan, the Board shall have sole and complete authority to determine the persons
to whom and the time or times at which such Other Stock Awards will be granted,
the number of shares of Common Stock (or the cash equivalent thereof) to be
granted pursuant to such Other Stock Awards and all other terms and conditions
of such Other Stock Awards.

7.    COVENANTS OF THE COMPANY.    

        (a)    Availability of Shares.    During the terms of the Stock Awards,
the Company shall keep available at all times the number of shares of Common
Stock required to satisfy such Stock Awards.

        (b)    Securities Law Compliance.    The Company shall seek to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award. If, after reasonable efforts, the Company is unable to obtain
from any such regulatory

10

--------------------------------------------------------------------------------




commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.

        (c)    No Obligation to Notify.    The Company shall have no duty or
obligation to any holder of a Stock Award to advise such holder as to the time
or manner of exercising such Stock Award. Furthermore, the Company shall have no
duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised. The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

8.    MISCELLANEOUS.    

        (a)    Use of Proceeds.    Proceeds from the sale of shares of Common
Stock pursuant to Stock Awards shall constitute general funds of the Company.

        (b)    Corporate Action Constituting Grant of Stock Awards.    Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

        (c)    Stockholder Rights.    No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until (i) such
Participant has satisfied all requirements for exercise of the Stock Award
pursuant to its terms, and (ii) the issuance of the Common Stock pursuant to
such exercise has been entered into the books and records of the Company.

        (d)    No Employment or Other Service Rights.    Nothing in the Plan,
any Stock Award Agreement or other instrument executed thereunder or in
connection with any Stock Award granted pursuant to the Plan shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company or an Affiliate, and any applicable provisions of the corporate law
of the state in which the Company or the Affiliate is incorporated, as the case
may be.

        (e)    Incentive Stock Option $100,000 Limitation.    To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

        (f)    Investment Assurances.    The Company may require a Participant,
as a condition of exercising or acquiring Common Stock under any Stock Award,
(i) to give written assurances satisfactory to the Company as to the
Participant's knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring

11

--------------------------------------------------------------------------------




Common Stock subject to the Stock Award for the Participant's own account and
not with any present intention of selling or otherwise distributing the Common
Stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (x) the issuance of the shares upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

        (g)    Withholding Obligations.    Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to a Stock Award by
any of the following means (in addition to the Company's right to withhold from
any compensation paid to the Participant by the Company) or by a combination of
such means: (i) causing the Participant to tender a cash payment;
(ii) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Stock Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes); (iii) withholding cash from a
Stock Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Stock Award Agreement.

        (h)    Electronic Delivery.    Any reference herein to a "written"
agreement or document shall include any agreement or document delivered
electronically or posted on the Company's intranet.

        (i)    Deferrals.    To the extent permitted by applicable law, the
Board, in its sole discretion, may determine that the delivery of Common Stock
or the payment of cash, upon the exercise, vesting or settlement of all or a
portion of any Stock Award may be deferred and may establish programs and
procedures for deferral elections to be made by Participants. Deferrals by
Participants will be made in accordance with Section 409A of the Code.
Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee. The Board is authorized
to make deferrals of Stock Awards and determine when, and in what annual
percentages, Participants may receive payments, including lump sum payments,
following the Participant's termination of employment or retirement, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

        (j)    Compliance with Section 409A.    To the extent that the Board
determines that any Stock Award granted under the Plan is subject to
Section 409A of the Code, the Stock Award Agreement evidencing such Stock Award
shall incorporate the terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1) of the Code. To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Board determines that any Stock Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Board may adopt such amendments to the Plan and the
applicable Stock Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to
(1) exempt the Stock Award from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Stock Award,
or (2) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance.

12

--------------------------------------------------------------------------------



9.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.    

        (a)    Capitalization Adjustments.    In the event of a Capitalization
Adjustment, the Board shall appropriately and proportionately adjust: (i) the
class(es) and maximum number of securities subject to the Plan pursuant to
Section 3(a); (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(c); (iii) the class(es) and maximum number of securities that may be
awarded to any person pursuant to Section 4(c) and 6(d); and (iv) the class(es)
and number of securities and price per share of stock subject to outstanding
Stock Awards. The Board shall make such adjustments, and its determination shall
be final, binding and conclusive.

        (b)    Dissolution or Liquidation.    Except as otherwise provided in a
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company's right of repurchase) shall terminate immediately
prior to the completion of such dissolution or liquidation, and the shares of
Common Stock subject to the Company's repurchase rights may be repurchased by
the Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the dissolution or
liquidation is completed but contingent on its completion.

        (c)    Corporate Transaction.    The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in the instrument evidencing the Stock Award or any other written agreement
between the Company or any Affiliate and the holder of the Stock Award or unless
otherwise expressly provided by the Board at the time of grant of a Stock Award.
Except as otherwise stated in the Stock Award Agreement, in the event of a
Corporate Transaction, then, notwithstanding any other provision of the Plan,
the Board shall take one or more of the following actions with respect to Stock
Awards, contingent upon the closing or completion of the Corporate Transaction:

          (i)  arrange for the surviving corporation or acquiring corporation
(or the surviving or acquiring corporation's parent company) to assume or
continue the Stock Award or to substitute a similar stock award for the Stock
Award (including, but not limited to, an award to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction);

         (ii)  arrange for the assignment of any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to the
Stock Award to the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation's parent company);

       (iii)  accelerate the vesting of the Stock Award (and, if applicable, the
time at which the Stock Award may be exercised) to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction;

        (iv)  arrange for the lapse of any reacquisition or repurchase rights
held by the Company with respect to the Stock Award;

         (v)  cancel or arrange for the cancellation of the Stock Award, to the
extent not vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for such cash consideration as the Board, in its sole
discretion, may consider appropriate; and

13

--------------------------------------------------------------------------------



        (vi)  make a payment, in such form as may be determined by the Board
equal to the excess, if any, of (A) the value of the property the holder of the
Stock Award would have received upon the exercise of the Stock Award, over
(B) any exercise price payable by such holder in connection with such exercise.

        The Board need not take the same action with respect to all Stock Awards
or with respect to all Participants.

        (d)    Change in Control.    A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant. A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, or (ii) in the
event a Participant's Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control. In the absence of such provisions, no such acceleration shall occur.

10.    TERMINATION OR SUSPENSION OF THE PLAN.    

        (a)    Plan Term.    The Board may suspend or terminate the Plan at any
time. Unless terminated sooner, the Plan shall terminate on the day before the
tenth (10th) anniversary of the earlier of (i) the date the Plan is adopted by
the Board, or (ii) the date the Plan is approved by the stockholders of the
Company. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

        (b)    No Impairment of Rights.    Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant.

11.    EFFECTIVE DATE OF PLAN.    

        The Plan shall become effective on the "Effective Date," which shall be
the later of (i) the date the Plan is adopted by the Board or (ii) the date the
Plan is approved by the stockholders of the Company.

12.    CHOICE OF LAW.    

        The law of the State of Colorado shall govern all questions concerning
the construction, validity and interpretation of this Plan, without regard to
that state's conflict of laws rules.

13.    DEFINITIONS.    

        As used in the Plan, the following definitions shall apply to the
capitalized terms indicated below:

        (a)   "Affiliate" means, at the time of determination, any "parent" or
"subsidiary" of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which "parent" or "subsidiary" status is determined within the
foregoing definition.

        (b)   "Board" means the Board of Directors of the Company.

        (c)   "Capitalization Adjustment" means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate

14

--------------------------------------------------------------------------------




structure or other transaction not involving the receipt of consideration by the
Company). Notwithstanding the foregoing, the conversion of any convertible
securities of the Company shall not be treated as a transaction "without the
receipt of consideration" by the Company.

        (d)   "Cause" means with respect to a Participant, the occurrence of any
of the following events: (i) such Participant's conviction of a felony or a
crime involving moral turpitude or dishonesty; (ii) such Participant's
participation in a fraud or act of dishonesty against the Company; (iii) such
Participant's intentional and material damage to the Company's property;
(iv) such Participant's material breach of any contract or agreement between the
Participant and the Company or any of the Company's written policies, in each
case that is not remedied by such Participant within fourteen (14) days of
written notice of such breach from the Company; or (v) conduct by such
Participant that demonstrates the Participant's gross unfitness to continue to
serve the Company or on behalf of the Company. The determination that a
termination of the Participant's Continuous Service is either for Cause or
without Cause shall be made by the Company in its sole discretion. Any
determination by the Company that the Continuous Service of a Participant was
terminated with or without Cause for the purposes of outstanding Stock Awards
held by such Participant shall have no effect upon any determination of the
rights or obligations of the Company or such Participant for any other purpose.

        (e)   "Change in Control" means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

          (i)  any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company's then outstanding securities
other than by virtue of a merger, consolidation or similar transaction.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
"Subject Person") exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

         (ii)  there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

       (iii)  there is consummated a complete dissolution or liquidation of the
Company, except for a liquidation into a parent corporation;

        (iv)  there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the

15

--------------------------------------------------------------------------------






Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

         (v)  individuals who, on the date the Plan is adopted by the Board, are
members of the Board (the "Incumbent Board") cease for any reason to constitute
at least a majority of the members of the Board; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board.

        For avoidance of doubt, the term Change in Control shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company.

        Notwithstanding the foregoing or any other provision of the Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement, including an employment agreement, between the Company or any
Affiliate and the Participant shall supersede the foregoing definition with
respect to Stock Awards subject to such definition or agreement; provided,
however, that if no definition of Change in Control or any analogous term is set
forth in such an individual written agreement, the foregoing definition shall
apply.

        The Board may, in its sole discretion and without a Participant's
consent, amend the definition of "Change in Control" to conform to the
definition of "Change in Control" under Section 409A of the Code, and the
regulations thereunder.

        (f)    "Code" means the Internal Revenue Code of 1986, as amended.

        (g)   "Committee" means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

        (h)   "Common Stock" means the common stock of the Company.

        (i)    "Company" means Allos Therapeutics, Inc., a Delaware corporation.

        (j)    "Consultant" means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services.
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a "Consultant" for purposes of the
Plan.

        (k)   "Continuous Service" means that the Participant's service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's service with the Company or an Affiliate, shall not terminate a
Participant's Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an "Affiliate," as
determined by the Board in its sole discretion, such Participant's Continuous
Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party's sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of:
(i) any leave of absence approved by the Board or the chief executive officer of
the Company, including sick leave, military leave or any other personal leave;
or (ii) transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company's leave of absence

16

--------------------------------------------------------------------------------




policy, in the written terms of any leave of absence agreement or policy
applicable to the Participant, or as otherwise required by law.

        (l)    "Corporate Transaction" means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

          (i)  a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

         (ii)  a sale or other disposition of the outstanding securities of the
Company representing at least ninety percent (90%) of the voting power of all
such securities;

       (iii)  the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

        (iv)  the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

        (m)  "Covered Employee" means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

        (n)   "Director" means a member of the Board.

        (o)   "Disability" means, with respect to a Participant, the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.

        (p)   "Effective Date" means the effective date of the Plan as set forth
in Section 11.

        (q)   "Employee" means any person employed by the Company or an
Affiliate. However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an "Employee" for purposes
of the Plan.

        (r)   "Entity" means a corporation, partnership, limited liability
company or other entity.

        (s)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        (t)    "Exchange Act Person" means any natural person, Entity or "group"
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
"Exchange Act Person" shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or "group" (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company's then
outstanding securities.

17

--------------------------------------------------------------------------------



        (u)   "Fair Market Value" means, as of any date, the value of the Common
Stock determined as follows:

          (i)  If the Common Stock is listed on any established stock exchange
or traded on the NASDAQ Global Select Market or the NASDAQ Global Market, the
Fair Market Value of a share of Common Stock shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable. Unless otherwise
provided by the Board, if there is no closing sales price (or closing bid if no
sales were reported) for the Common Stock on the date of determination, then the
Fair Market Value shall be the mean between the bid and asked prices for the
Common Stock on the last preceding date for which such quotation exists.

         (ii)  If the Common Stock is listed or traded on the NASDAQ Capital
Market, the Fair Market Value of a share of Common Stock shall be the mean
between the bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable. Unless otherwise provided by the Board, if there are
no such quotations on the date of determination, then the Fair Market Value
shall be the mean between the bid and asked prices for the Common Stock on the
last preceding date for which such quotation exists.

       (iii)  In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in a manner that
complies with Section 409A of the Code.

         (v)  "Form S-8" has the meaning assigned thereto in Section 4(d).

        (w)  "Incentive Stock Option" means an Option which qualifies as an
"incentive stock option" within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

        (x)   "Non-Employee Director" means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
("Regulation S-K")), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
"non-employee director" for purposes of Rule 16b-3.

        (y)   "Nonstatutory Stock Option" means an Option that does not qualify
as an Incentive Stock Option.

        (z)   "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (aa) "Option" means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

        (bb) "Option Agreement" means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.

        (cc) "Optionholder" means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

18

--------------------------------------------------------------------------------



        (dd) "Other Stock Award" means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(e).

        (ee) "Other Stock Award Agreement" means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement shall be subject
to the terms and conditions of the Plan.

        (ff)  "Outside Director" means a Director who either (i) is not a
current employee of the Company or an "affiliated corporation" (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an "affiliated corporation" who
receives compensation for prior services (other than benefits under a
tax-qualified retirement plan) during the taxable year, has not been an officer
of the Company or an "affiliated corporation," and does not receive remuneration
from the Company or an "affiliated corporation," either directly or indirectly,
in any capacity other than as a Director, or (ii) is otherwise considered an
"outside director" for purposes of Section 162(m) of the Code.

        (gg) "Own," "Owned," "Owner," "Ownership" A person or Entity shall be
deemed to "Own," to have "Owned," to be the "Owner" of, or to have acquired
"Ownership" of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

        (hh) "Participant" means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

         (ii)  "Performance Criteria" means the one or more criteria that the
Committee shall select for purposes of establishing the Performance Goals for a
Performance Period. The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (iv) total stockholder return; (v) return on equity;
(vi) return on assets, investment, or capital employed; (vii) operating margin;
(viii) gross margin; (ix) operating income; (x) net income (before or after
taxes); (xi) net operating income; (xii) net operating income after tax;
(xiii) pre- and after-tax income; (xiv) pre-tax profit; (xv) operating cash
flow; (xvi) sales or revenue targets; (xvii) orders and revenue;
(xviii) increases in revenue or product revenue; (xix) expenses and cost
reduction goals; (xx) improvement in or attainment of expense levels;
(xxi) improvement in or attainment of working capital levels; (xxii) economic
value added (or an equivalent metric); (xxiii) market share; (xxiv) cash flow;
(xxv) cash flow per share; (xxvi) share price performance; (xxvii) debt
reduction; (xxviii) implementation or completion of projects or processes;
(xxix) customer satisfaction; (xxx) stockholders' equity; (xxxi) quality
measures; and (xxxii) to the extent that a Stock Award is not intended to comply
with Section 162(m) of the Code, other measures of performance selected by the
Committee. Partial achievement of the specified criteria may result in the
payment or vesting corresponding to the degree of achievement as specified in
the Stock Award Agreement. The Committee shall, in its sole discretion, define
the manner of calculating the Performance Criteria it selects to use for such
Performance Period.

        (jj)  "Performance Goals" means, for a Performance Period, the one or
more goals established by the Committee for the Performance Period based upon
the satisfaction of the Performance Criteria. Performance Goals may be based on
a Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. At the time of the grant of any Stock Award, the
Committee is authorized to determine whether, when calculating the attainment of
Performance Goals for a Performance Period: (i) to exclude restructuring and/or
other nonrecurring charges; (ii) to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;
(iii) to exclude the effects of changes to generally

19

--------------------------------------------------------------------------------




accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any "extraordinary items" as determined
under generally accepted accounting principles. In addition, the Committee
retains the discretion to reduce or eliminate the compensation or economic
benefit due upon attainment of Performance Goals.

        (kk) "Performance Period" means one or more periods of time, which may
be of varying and overlapping duration, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant's right to and the payment of a Performance Stock
Award.

        (ll)   "Performance Stock Award" means an award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(d).

        (mm)  "Plan" means this Allos Therapeutics, Inc. 2008 Equity Incentive
Plan.

        (nn) "Prior Plans" has the meaning assigned thereto in Section 1(b).

        (oo) "Restricted Stock Award" means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

        (pp) "Restricted Stock Award Agreement" means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant. Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

        (qq) "Restricted Stock Unit Award" means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 6(b).

        (rr)  "Restricted Stock Unit Award Agreement" means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

        (ss) "Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

        (tt)  "Securities Act" means the Securities Act of 1933, as amended.

        (uu) "Stock Appreciation Right" means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 6(c).

       (vv)  "Stock Appreciation Right Agreement" means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant. Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

        (ww)  "Stock Award" means any right to receive Common Stock granted
under the Plan, including an Option, a Restricted Stock Award, a Restricted
Stock Unit Award, a Stock Appreciation Right, a Performance Stock Award, or any
Other Stock Award.

       (xx)  "Stock Award Agreement" means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant. Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

        (yy) "Subsidiary" means, with respect to the Company, (i) any
corporation of which more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, stock of any other
class or

20

--------------------------------------------------------------------------------




classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .

        (zz) "Ten Percent Stockholder" means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



ALLOS THERAPEUTICS, INC. 2008 EQUITY INCENTIVE PLAN, AS AMENDED
